Citation Nr: 0514386	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-17 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
inguinal hernia.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hiatal hernia.

6.  Entitlement to service connection for vision loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Waco, 
Texas which denied the issues on appeal.  The Board notes 
that the issue of entitlement to service connection for loss 
of vision was adjudicated by the RO based on whether new and 
material had been submitted to reopen a previously denied 
claim.  However, in light of the need to attempt to obtain 
complete service medical records, the Board has characterized 
this issue to be considered on a de novo basis.  

The issues of entitlement to service connection for a 
bilateral knee disability, vision loss and hiatal hernia are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a current hearing loss 
disability.

2.  There is no evidence of a current tinnitus disability.  

3.  The veteran's inguinal hernia residuals are manifested by 
residuals of bilateral inguinal hernia repair, without 
evidence of reducible hernia or hernia without true 
protrusion.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during in service. 38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2004).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  A compensable rating for bilateral inguinal hernia is not 
warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In a letter dated in November 
2001 prior to the issuance of the May 2002 rating decision, 
the RO advised the appellant of the VCAA and of the evidence 
it had and what evidence was needed to prevail on his claim.  
Because the notice predated the rating decision, it is in 
compliance with the provisions of 38 C.F.R. § 3.159(b).  He 
was notified of the responsibilities of the VA and the 
claimant in developing the record.  Specifically, the 
appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

The appellant was again notified, by means of additional duty 
to assist letters dated in March 2003 and November 2003 as 
well as the discussion in a May 2002 rating decision, 
September 2002 statement of the case (SOC), and May 2004 
supplemental statement of the case (SSOC)of the applicable 
law and reasons for the denial of these claims.  The Board 
concludes that VA has met its duty to assist in this matter.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes service medical 
records VA medical records and VA examination reports.  The 
Board notes that the complete service medical records from 
the veteran's first 11 years of service not in the file.  
However, these records are not relevant to the increased 
rating issue and likewise would have no bearing on the 
outcome of the service connection issues pertaining to 
hearing loss and tinnitus as we have the records of hearing 
tests at retirement and no further medical evidence showing 
current disabilities of hearing loss or tinnitus is shown.  
Thus, as the veteran has not met the burden of proof, no 
further medical examination or opinion is required in this 
case.  There is no outstanding duty to obtain medical opinion 
in support of the appellant's claim for VA to discharge.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The veteran contends that he is entitled to service 
connection for tinnitus and for hearing loss disability.  He 
alleges that these ear problems developed as a result of 
exposure to acoustic trauma in service.   

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  To 
make a showing of chronic disease in service, a combination 
of manifestations is required that is sufficient to be 
identified as the disease entity and sufficiently observable 
to establish chronicity at the time. 38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  Service connection may be granted 
for any disease that is diagnosed after discharge, when the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  For veterans who had service 
of ninety (90) days or more during a war period or peacetime 
service after December 31, 1946, and sensorineural hearing 
loss manifests to a compensable degree within a year 
thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service. 38 U.S.C.A. §§ 
1101, 1112, 1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The veteran's DD-214 reflects that he served as an 
infantryman and recruiter during his final period of service.  
Service medical records reveal no evidence of hearing loss or 
complaints of tinnitus.  

The report of a January 1979 medical examination revealed the 
following audiometric findings:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
Not done
0
LEFT
5
5
0
Not done
5

A reference audiogram from August 1988 was noted to have the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
0
15
10
LEFT
10
5
5
5
0




His retirement examination of October 1992 revealed normal 
findings on general ear examination, and the audiological 
evaluation revealed the following findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
5
0
0
0
5

There were abnormal findings on examination of the neck with 
a 2 to 3 cm growth to the right mandibular region.  Also the 
report of medical history also dated in October 1992 was 
significant for complaints of ear, nose or throat trouble and 
the veteran was unsure if he had hearing loss.  The veteran 
reported a lump on the right side of his neck pending ear, 
nose and throat examination.  There is no indication that 
this lump interfered with the veteran's ear.  Speech 
audiometry was not done on any of the above mentioned 
examinations.

Post service medical records are absent for any findings 
regarding the ears.  He is shown to have been seen by the VA 
ear nose and throat (ENT) specialist in December 2000 for 
complaints of rhinitis and nasal congestion problems, with no 
mention of ear trouble.  The only complaints of hearing loss 
and tinnitus come from the veteran's own contentions.  The 
record does not contain any medical diagnosis of hearing loss 
or tinnitus.

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are all 
less than 40 decibels; thresholds for at least three of these 
frequencies are 25 decibels or less; and speech recognition 
scores used in the Maryland CNC tests are 94 percent or 
better. 38 C.F.R. § 3.385 (2004).

Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz); 
the threshold for normal hearing is from 0 dB to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The service medical records show no evidence of ear problems 
or of a hearing loss for VA purposes according to 38 C.F.R. 
§ 3.385.  There is no subsequent medical evidence showing a 
hearing loss disability or a disability of tinnitus.  
Although the veteran contends he has such problems related to 
service, as a layperson without medical training or 
expertise, he is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his 
opinions cannot constitute competent medical evidence. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  

In the absence of proof of a present disability, a valid 
claim has not been presented. See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Therefore, service connection is not 
warranted for a hearing loss disability or for tinnitus.  

III.  Increased Rating

Service connection for bilateral inguinal hernia has been in 
effect since May 1993.  The veteran filed his claim for an 
increased rating in August 2001.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2004).

With regard to the claim for a compensable evaluation for the 
status post bilateral inguinal hernia, a noncompensable 
evaluation is warranted for a small reducible inguinal 
hernia; for one that is without true hernia protrusion; and 
for any preoperative inguinal hernia that is remediable.  A 
10 percent evaluation is appropriate for a recurrent 
postoperative hernia that is readily reducible and well 
supported by a truss or belt.  A 30 percent evaluation is 
appropriate for a small recurrent postoperative hernia, or an 
un-operated irremediable hernia, that is not well supported 
by truss or is not readily reducible.  A 60 percent 
evaluation is appropriate for a large postoperative recurrent 
hernia that is considered inoperable, that is not well 
supported under ordinary conditions, and that is not readily 
reducible.  When there are bilateral inguinal hernias and 
both are compensable, the more severely disabling hernia is 
evaluated and 10 percent is added for the second hernia. 38 
C.F.R. § 4.114, Code 7338.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records reveal that the veteran had a history 
of right inguinal hernia (IH) repair in 1976 and left IH 
repair in 1978, as noted in a March 1987 record.  He 
underwent a right inguinal herniorrhaphy in February 1979.  
In September 1981, he was seen for lower quadrant pain and 
possible hernia.  In March 1987 he had left inguinal pain on 
exertion and urination for 2 weeks, but was negative on 
bilateral hernia examination and was diagnosed with possible 
prostatitis.  

Post service treatment records up to September 2000 reflect a 
history noted of hernia repair in records documenting 
treatment for other medical conditions, such as the November 
1998 private treatment record for a hand injury, which noted 
the past hernia surgeries times two.  A September 2000 VA 
treatment note reveals that the left hernia recurred.  A 
January 2001 treatment record gave a history of status post 
bilateral inguinal hernia repair, but did not address whether 
there were any current manifestations of a hernia.    

The report of the April 2002 VA examination for miscellaneous 
digestive conditions in part addressed the veteran's inguinal 
hernia, noting that the veteran was status post bilateral 
inguinal hernias, by scars.  They were well controlled by his 
surgery and without evidence on exam.  Visualization of the 
abdominal wall appeared to be of normal vascular 
architecture.  There was no heptosplenomegaly, no focal 
tenderness.  Bowel sounds were within normal limits, without 
bruits, rushes or tinkles.  

Under the circumstances, the Board finds that the evidence 
does not support the assignment of a compensable for the 
status post right inguinal hernia repair under Diagnostic 
Code 7338.

The most recent evidence, specifically the April 2002 
examination, does not indicate the presence of a recurrent 
hernia that is readily reducible and well supported by a 
truss or belt.  The April 2002 VA examination specifically 
found that there was no evidence of recurrence of hernias.  

The Board finds that the preponderance of the evidence is 
against the claim for a compensable rating for status post 
bilateral inguinal hernia repair and the claim is denied.  
The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against those claims. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted. Under 
38 C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2004).  

At all points in this case, the Schedule is adequate for 
evaluating the veteran's inguinal hernia disability.  In 
addition, it has not been shown that the inguinal hernia 
disability has required frequent periods of hospitalization.  
Nor has the veteran been shown to be unemployable due to this 
condition.  For these reasons, an extraschedular rating is 
not warranted.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.

A compensable rating for bilateral inguinal hernia disability 
is denied.  


REMAND

The veteran contends that he is entitled to service 
connection for an eye disorder claimed as loss of vision.  He 
also contends that he is entitled to service connection for a 
bilateral knee disability that he said was incurred in 
service due to parachute jumping.  Finally he contends that 
he is entitled to service connection for a hiatal hernia 
condition.

A review of the claims file reflects that service records 
from the first 11 years of service are currently missing from 
the claims file.  These records span the time of service 
between March 1967 and July 1978.  The Board notes that these 
records had been pointed out as missing in correspondences 
between the veteran and the RO dated in June 1993 and October 
1993.  However it does not appear that an effort had been 
made to obtain these records from the National Personnel 
Records Center (NPRC).  His available service medical records 
are noted to have been obtained from Fort Hood.  A request 
for service medical records sent to the NPRC in November 
2002, with a negative response from the NPRC in December 2002 
is noted to have been limited only to records dated between 
1975 and 1976.  

Furthermore the Board notes that the veteran's available 
service medical records do show that he was treated in June 
1986 for chest pain of unknown etiology.  After service, he 
was seen for a chest pain assessed as esophageal spasm in 
September 1993 and was diagnosed with a hiatal hernia in the 
April 2002 VA examination.   As chest pain is a possible 
symptom of hiatal hernia and as the April 2002 examination 
does not include a nexus opinion regarding the hiatal hernia, 
such opinion is necessary.

Regarding the veteran's claim for entitlement to service 
connection for his bilateral knees, his service medical 
records show that he fractured his left ankle while 
parachuting and is service connected for such disorder.  He 
is also service connected for heel spurs that were medically 
linked to his parachuting activities in a September 2000 
medical record.  The veteran also contends that his current 
knee disorder, diagnosed in the April 2004 VA examination as 
bilateral patellofemoral pain syndrome, bilateral meniscus 
disease and left anterior cruciate ligament insufficiency, 
were caused by his inservice parachute jumps.  However, there 
is no medical opinion in the April 2004 VA examination or 
elsewhere in the medical evidence that addresses this 
possibility.  

Regarding the claim for service connection for loss of 
vision, the Board notes that the RO has denied it based on 
the veteran having a refractive error not subject to service 
connection.  However the evidence suggests that the veteran 
may have other eye pathology besides refractive error to be 
considered, such as the December 1995 record showing possible 
optic nerve problems in the left eye.  The available service 
medical records are noted to include treatment for a possible 
conjunctiva infection and an internal hordeolum of the right 
eye in January 1988.  An examination is needed to determine 
whether the veteran has any eye pathology attributable to 
service.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and examinations in order to determine the 
nature and extent of the veteran's disability.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2004).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to assure 
compliance with due process, the case is REMANDED for the 
following:

1.  The AMC should contact the National 
Personnel Records Center (NPRC) to obtain 
the veteran's service medical records 
from his first 11 years of service from 
March 1967 up to July 1978.  If these 
records are no longer available the AMC 
should attempt to obtain these records 
through the Surgeon General's Office 
(SGO) or other alternate sources.  If 
service medical records or alternate 
records are not available, that fact must 
be entered in the claims file.  A 
negative reply is required from NPRC. 

2.  After the completion of #1 and even 
if additional service medical records are 
not obtained, only if additional 
pertinent records are obtained, the AMC 
should schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's claimed eye 
disorder(s) manifested by loss of vision.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(50-50 probability) that the veteran has 
a current eye disability that became 
manifested during service, or was caused 
or aggravated by service.  The examiner 
should address whether the eye problems 
shown in the January 1988 service medical 
records, or in any other service records 
obtained, is an early manifestation of 
any current eye disability.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  After the completion of #1 and even 
if additional service medical records are 
not obtained, the AMC should schedule the 
veteran for a VA examination to determine 
the nature and etiology of the veteran's 
claimed bilateral knee disorder.  The 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed and 
all manifestations of current disability 
should be described in detail.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(50-50 probability) that the veteran has 
a current knee disability that was caused 
or aggravated by service, to include his 
participation in multiple parachute 
jumps.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

4.  After the completion of #1 and even 
if additional service medical records are 
not obtained, the AMC should schedule the 
veteran for a VA examination to determine 
the nature and etiology of the veteran's 
claimed hypertension.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
in the examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not 
(50-50 probability) that the veteran has 
a current hiatal hernia disability which 
began in service.  The examiner should 
address whether the chest pain shown in 
the June 1986 service medical record, or 
in any other service records obtained, is 
an early manifestation of any current 
hiatal hernia disability.  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


